Exhibit 99.1 MEMORIAL PRODUCTION PARTNERS LP Estimated Future Reserves and Income Attributable to Certain Leasehold Interests SEC Parameters As of December 31, 2015 /s/ Timothy W. Smith Timothy W. Smith TBPE License No. 70195 Vice President [SEAL] RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 RYDER SCOTT COMPANY PETROLEUM CONSULTANTS TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1100 LOUISIANASUITE 4600 HOUSTON, TEXAS 77002-5294 TELEPHONE (713) 651-9191 February 3, 2016 Ms. Christa Yin Memorial Production Partners LP 500 Dallas Street, Suite 1800 Houston, Texas 77002 Dear Ms. Yin, At the request of Memorial Production Partners LP (Memorial), Ryder Scott Company, L.P. (Ryder Scott) has conducted a reserves audit of the estimates of the proved reserves, future production and discounted future net income as of December 31, 2015 prepared by Memorial’s engineering and geological staff based on the definitions and disclosure guidelines of the United States Securities and Exchange Commission (SEC) contained in Title 17, Code of Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released January 14, 2009 in the Federal Register (SEC regulations).Our reserves audit, completed on February 3, 2016 and presented herein, was prepared for public disclosure by Memorial in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.The estimated reserves and income data shown herein represent Memorial’s estimated net reserves and income data attributable to the leasehold interests in certain properties owned by Memorial and the portion of those reserves and income data reviewed by Ryder Scott, as of December 31, 2015.The properties reviewed by Ryder Scott incorporate Memorial’s reserve determinations and are located in the states of Alabama, Colorado, Louisiana, Texas and Wyoming and in federal waters offshore California.
